Citation Nr: 0929892	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  06-16 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for residuals of a back 
injury.

3.  Entitlement to service connection for residuals of a body 
injury.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran had active service from August 1968 to August 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  An RO hearing was held in August 2006.  

In September 2008, the Board denied the Veteran's claims.  
The appellant, through a private attorney, appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Veterans Court).  In a June 2009 Order, the 
Court granted a Joint Motion for Remand ("Joint Motion") 
and vacated and remanded the Board's September 2008 decision.

Because the Board is bound by the Court's June 2009 Order, 
this appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

The Board notes that, in the Joint Motion, both VA's Office 
of General Counsel and the private attorney who represented 
the Veteran before the Veterans Court alleged that the Board 
had failed in its duty to assist the Veteran by not reviewing 
all of the medical evidence in the claims file.  It was noted 
in the Joint Motion that there were medical records showing 
complaints of low back pain in December 1977.  Both parties 
also implied in the Joint Motion that the Board had not 
reviewed this evidence in its September 2008 decision.  See 
Joint Motion dated June 22, 2009, at pp. 3-4.  

As is explained below, the Board disputes the 
characterization of the September 2008 decision as legally 
deficient in the Joint Motion.  The Board also finds the 
reminder from both parties in the Joint Motion to consider 
all favorable evidence in adjudicating the Veteran's claims 
superfluous.  See Joint Motion dated June 22, 2009, at pp. 3.  
The Board is well aware of its duty to consider all favorable 
(and unfavorable) evidence in adjudicating claims for VA 
benefits and does not need to be reminded in a Joint Motion 
to continue performing this duty.

The Board emphasizes that, prior to issuing the September 
2008 decision, it reviewed all of the evidence in the 
Veteran's claims file, including, but not limited to, the 
Veteran's contentions and other lay statements, his service 
treatment records, and his post-service VA and private 
treatment records and examination reports. The Board 
recognizes that it has an obligation to provide adequate 
reasons and bases supporting its decisions.  Both parties to 
the Joint Motion are no doubt aware that the Veterans Court 
has held that there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail in a Board decision.  Rather, as the 
Veterans Court has held in other cases, the Board's analysis 
in the September 2008 decision focused specifically on what 
evidence was needed to substantiate the Veteran's claims and 
what the evidence in the claims file showed, or failed to 
show, with respect to each of his claims.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

A second review of the Veteran's claims file by the Board 
indicates that, although the Veteran complained of low back 
pain on private outpatient treatment on December 30, 1977, he 
was diagnosed as having ligament strain by the private 
examiner who saw him on that date.  In any event, after 
reviewing the claims file again, the Board reaffirms its 
finding in the September 2008 decision that the Veteran's 
post-service treatment records "were silent for any 
additional treatment for the Veteran's claimed conditions 
until October 1995."  See Board decision dated September 30, 
2008, at pp. 7 (emphasis added).

Both parties to the Joint Motion also contended that the 
Veteran was entitled to a VA examination based on his August 
2006 RO hearing testimony.  The Veteran testified that his 
stroke, right hip pain, and arthritis of the neck, back, 
knees and ankles were related to two parachute jump accidents 
which occurred in service in February and July 1969.  During 
one of the accidents, the Veteran stated that he hit the 
ground hard and hurt his whole body.  He also stated that he 
had experienced problems with his hip, knees, ankles, and 
back his whole life.  

Service treatment records show that the Veteran injured his 
right knee in June 1969 during a parachute jump.  As a 
result, the Veteran had contusions, abrasions, and a hematoma 
of the right knee.  X-rays of the right knee were negative.  
There is no record of the Veteran's claimed February 1969 
parachute accident aside from a December 1969 report of 
medical history where he stated that he had sustained a head 
injury from a parachute jump for which he spent a week in the 
hospital.  The Veteran did not report any other injuries from 
that parachute accident in December 1969.  The December 1969 
Army National Guard entrance examination indicated that the 
Veteran had pes planus and noted no other abnormalities.  

Post-service private treatment records show that the Veteran 
was treated for headaches, episodes of fainting, and back 
pain in August 1969.  In July 1970, he was treated again for 
back pain.  X-rays were normal.  In August 1970, the 
Veteran's back was reportedly improved with good range of 
motion.  In April 1972, the Veteran was treated for a 
sprained ankle and x-rays were normal.  In September 1973, he 
was treated for a right ankle injury that occurred while 
playing football.  There was tenderness and edema but x-rays 
were normal.  In December 1976, the Veteran was diagnosed as 
having traumatic arthritis in both ankles.  The Veteran 
reported having several old ankle injuries.  

As noted above, the Veteran also complained of low back pain 
on December 30, 1977, and was diagnosed as having ligament 
strain.  As also noted above, treatment records were silent 
for any additional treatment for the Veteran's claimed 
conditions until October 1995 when he received private 
treatment for complaints of cervical pain.  

In October 1995, the Veteran reported a long history of 
spinal pain which had begun several months earlier and had 
shown improvement with physical therapy.  A magnetic imaging 
resonance (MRI) scan showed a nerve root sleeve cyst at C8.  
He had full range of motion and normal motor testing.  The 
Veteran was diagnosed as having chronic cervical strain.  An 
October 1995 CT scan of the lumbar spine showed mild to 
moderate generalized facet arthropathy (degenerative joint 
disease).

In March 1999, the Veteran sustained a back injury when some 
boxes fell on him at work.  The Veteran was diagnosed as 
having a ruptured lumbar disc as a result.  A March 1999 MRI 
showed small central disc herniation at L4-5 and disc 
degeneration at L5-S1.  An independent medical examination 
dated October 1999 diagnosed the Veteran as having neck and 
lower back pain, work-related, and MRI evidence of small disc 
bulge/protrusion at L4.  In January 2002, the Veteran was 
treated for right hip and leg pain that occurred when he fell 
coaching his grandson's basketball team.  He was diagnosed as 
having sacroiliac strain.  In June 2003, the Veteran was 
treated for complaints of ankles and back pain.  He was 
diagnosed as having ankle edema.  In August 2005, the Veteran 
was admitted for having a stroke.

In January 2007, the Veteran was afforded a VA examination 
for his right knee.  Physical examination showed limitation 
of motion of the right knee and x-rays revealed traumatic 
arthritis of the right knee and patella spurring.  The 
examiner opined that the medical record showed no diagnosis 
of any chronic disease process during or shortly after 
service and, therefore, it was less likely than not that the 
current traumatic arthritis of the right knee was related to 
accidents recorded during service.  

The Veteran and others have submitted numerous lay statements 
regarding his in-service injuries in support of his claims.  
The Board is well aware that it must consider these lay 
statements in adjudicating the Veteran's claims.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In correspondence 
of record, the Veteran and J.C.C. (a fellow serviceman) 
provided details about the February 1969 parachute accident 
in which the Veteran claimed to have injured his head, knees, 
ankles, neck, and back.  

Both parties asserted in the Joint Motion that the Board had 
not addressed the Veteran's credibility in its September 2008 
decision.  See Joint Motion dated June 22, 2009, at pp. 2.  A 
review of that decision shows, however, that the Board 
considered the statements of record from the Veteran and 
J.C.C. and found them "sufficient evidence to support the 
Veteran's contentions regarding the claims in-service 
accident and that he sustained a head injury as a result."  
See Board decision dated September 30, 2008, at pp. 8-9.  The 
Board's finding that the lay statements submitted by the 
Veteran and others constituted "sufficient evidence" to 
support his contentions regarding his alleged in-service 
injuries also undercuts the argument in the Joint Motion that 
the Board had failed to consider favorable evidence when it 
denied all of the Veteran's claims in September 2008.

Despite the apparent flaws in legal reasoning in the Joint 
Motion, and although any additional delay that may be caused 
by this REMAND is regrettable, the Board nevertheless is 
bound by the Veterans Court's June 2009 Order vacating and 
remanding the September 2008 decision.  Thus, this appeal is 
remanded to the RO/AMC. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran and/or his representative 
to identify all VA and non-VA clinicians who 
have treated him for residuals of a head 
injury, residuals of a back injury, or for 
residuals of a body injury since active 
service.  Obtain outstanding VA treatment 
records that have not been associated with 
the claims file already.  Once signed 
releases are received from the Veteran, 
obtain outstanding private treatment records 
that have not been associated with the claims 
file already.  A copy of any negative 
response(s) should be included in the claims 
file.

2.  Pursuant to the Veterans Court's June 
2009 Order, schedule the Veteran for VA 
examination to determine the current nature 
and likely etiology of his claimed residuals 
of injuries to the head, back, and body.  The 
claims file must be made available to the 
examiner for review.  All necessary tests 
should be conducted.

Based on a review of the Veteran's claims 
file and the results of the Veteran's 
physical examination, the examiner is 
requested to provide an opinion as whether it 
is at least as likely as not (i.e., at least 
a 50 percent or greater probability) that any 
current residuals of injuries to the 
Veteran's head, back, or body began during 
active service or are related to any in-
service injury.  

3.  Thereafter, readjudicate the claims 
of service connection for residuals of a 
head injury, residuals of a back injury, 
and residuals of a body injury.  If the 
benefits sought on appeal remain denied, 
the Veteran and his service 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

